


 
Exhibit 10.35




July 27, 2015


Bruce Seeley
CTI BioPharma Corp.
3101 Western Avenue, Suite 600
Seattle, Washington 98121


Re:    Equity/Long-Term Incentive Award Agreement


Dear Bruce:


This letter agreement (this “Agreement”) sets forth the terms of your
performance-based stock award granted by CTI BioPharma Corp. (the “Company”).
The award shall be effective as of July 27, 2015 (the “Effective Date”) and is
granted under and subject to the terms and conditions of the Company’s 2007
Equity Incentive Plan, as amended and restated (the “Plan”). As described more
fully below, the award consists of an award of restricted stock units that are
payable upon vesting in shares of common stock of the Company (the “Common
Stock”). The restricted stock units subject to the award are allocated to the
various “Performance Goals” described below. The “Award Percentages” used to
determine the number of restricted stock units payable with respect to each
Performance Goal are set forth on Exhibit A to this Agreement.
The vesting of the award is subject to your continued employment with the
Company or any of its subsidiaries through the first to occur of either of the
following: (1) the Company’s achievement, on or after the Effective Date and on
or before December 31, 2016 (the “Termination Date”), of the Performance Goal
applicable to that portion of the award, or (2) the effective date of a “Change
in Control” (as defined below) of the Company that occurs at any time on or
after the Effective Date and on or before the Termination Date. Any portion of
the award that does not become payable on or before the Termination Date (e.g.,
because no such Change in Control occurs and as to any Performance Goals that
are not satisfied) will terminate on the Termination Date and you will have no
further right with respect thereto or in respect thereof. Furthermore, except as
expressly provided herein, should you cease to be employed by the Company or one
of its subsidiaries, the award (to the extent a Change in Control does not occur
before the date of such termination of employment, but regardless of any
Performance Goals achieved prior to such termination of employment) will
terminate on the date your employment by the Company or one of its subsidiaries
ceases and you will have no further right with respect thereto or in respect
thereof.
Vesting and Payment of Awards. Upon the occurrence of a “Performance Vesting
Date” (as defined below) with respect to a “Performance Goal” described below,
the award shall vest with respect to a number of shares of Common Stock
determined by multiplying the “Award Percentage” corresponding to that
particular Performance Goal as set forth on Exhibit A to this Agreement by the
total number of outstanding shares of Common Stock, determined on a non-fully
diluted basis, as of that particular applicable Performance Vesting Date (the
“Vested Shares”). The Vested Shares payable to you in connection with the
achievement of a particular Performance Goal will be paid as soon as practicable
after (and in all events within two and one-half months after) the date such
Performance Goal is achieved.






--------------------------------------------------------------------------------




Performance Goals. The Performance Goals are as follows:
(a)
completion of a Phase III trial for Tosedostat that satisfies the primary
endpoint set forth in the statistical plan then in effect on or before December
31, 2016 (“Tosedostat Phase III”);

(b)
approval of a new drug application or a marketing authorization application for
Tosedostat on or before December 31, 2016 (“Tosedostat Approval”).

(c)
approval of a new drug application or a marketing authorization application for
Pacritinib on or before December 31, 2016 (“Pacritinib Approval”);

(d)
approval of a new drug application for Opaxio on or before December 31, 2016
(“Opaxio NDA Approval”);

(e)
achievement by the Company of fiscal year sales equal to or greater than
$50,000,000 with respect to any fiscal year beginning on or after January 1,
2015 and ending on or before December 31, 2016 (the “$50M Sales Goal”);

(f)
achievement by the Company of fiscal year sales equal to or greater than
$100,000,000 with respect to any fiscal year beginning on or after January 1,
2015 and ending on or before December 31, 2016 (the “$100M Sales Goal”);

(g)
achievement by the Company of Cash Flow Break Even for any two consecutive
fiscal quarters beginning on or after January 1, 2015 and ending on or before
December 31, 2016 (the “Cash Flow Break Even”);

(h)
achievement by the Company of earnings per share in any fiscal year beginning on
or after January 1, 2015 and ending on or before December 31, 2016 equal to or
greater than $0.30 per share of Common Stock (the “EPS Goal”); and

(i)
achievement by the Company of a market capitalization of $1.0 billion or greater
at any time during the period beginning on January 1, 2015 and ending on
December 31, 2016 based on the average of the closing prices of the Common Stock
over a period of five (5) consecutive trading days during such period (the
“Market Cap Goal”).

For purposes of this Agreement, the “Performance Vesting Date” with respect to a
Performance Goal shall be the day on which the Compensation Committee of the
Company’s Board of Directors certifies and determines, in its reasonable
discretion, that the applicable Performance Goal has been achieved. A
Performance Goal will not be considered achieved for purposes of this Agreement
unless and until the date on which the Compensation Committee certifies that it
has been achieved. For purposes of clarity, if you become entitled to any
payment of the award upon achievement of any Performance Goal set forth above,
you shall not again become entitled to any additional payment with respect to
that same Performance Goal if it is thereafter achieved by the Company again,
but for as long as you continue to be employed by the Company or one of its
subsidiaries through the applicable Performance Vesting Date(s) you will remain
eligible for benefits with respect to any other Performance Goals that may be
achieved.
Change in Control. Notwithstanding the foregoing, in the event a Change in
Control of the Company occurs, and if you are then still employed by the Company
or one of its subsidiaries, you will be entitled (subject to the provision below
regarding the Market Cap Goal) to receive the full number of the Vested Shares
with respect to any Performance Goal as to which the related Performance Vesting
Date did not occur prior to the date of the Change in Control as though the
Performance Goal had been fully




--------------------------------------------------------------------------------




achieved as of the time of the Change in Control. With respect to the Market Cap
Goal in such circumstances (to the extent the related Performance Vesting Date
did not occur before the date of the Change in Control): (i) you will receive
the full number of the Vested Shares with respect to the Market Cap Goal only if
the Company’s market capitalization based on the price per share of Common Stock
in the Change in Control transaction (or, if there is no such price in the
transaction, the last closing price of a share of the Common Stock (on the
principal exchange upon which the Common Stock is then listed or admitted to
trade) on the last trading day preceding the date of the Change in Control)
equals or exceeds $1.0 billion (and, if the Company’s market capitalization as
so determined is less than $1.0 billion, the entire portion of the award
allocable to the Market Cap Goal shall be forfeited as of the date of the Change
in Control). For purposes of clarity, you will have no right in connection with
a Change in Control as to any Performance Goal as to which a Performance Vesting
Date occurred before the date of the Change in Control (other than the right to
payment of the related portion of the award as provided herein). Further, and
notwithstanding anything else contained herein to the contrary, you will have no
continuing right with respect to the award to the extent a Change in Control
occurs and benefits under the award are deemed triggered by that Change in
Control. For purposes of this Agreement, the term “Change in Control” shall have
the meaning ascribed to such term in the Plan, and shall only include the first
Change in Control to occur, if any, following the Effective Date and prior to
the Termination Date. If you become entitled to any payment of the award in
connection with a Change in Control as provided above, you will receive such
payment on or immediately prior to (and in all events not more than two and
one-half months following) the Change in Control.
Section 280G. Notwithstanding anything contained in this Agreement, or in any
other employment, severance or similar agreement between you and the Company to
the contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to you, or for your benefit, under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in you retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if you received all of the Benefits (such reduced
amount is referred to hereinafter as the “Limited Benefit Amount”). Unless you
shall have given prior written notice (to the extent such a notice does not
result in any tax liabilities under Section 409A of the Code) specifying a
different order to the Company to effectuate the Limited Benefit Amount, the
Company shall reduce or eliminate the Benefits by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
defined below). Any notice given by you pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing your rights and entitlements to any benefits or compensation. A
determination as to whether the Benefits shall be reduced to the Limited Benefit
Amount pursuant to this Agreement and the amount of such Limited Benefit Amount
shall be made by Company’s independent public accountants or another certified
public accounting firm of national reputation designated by the Company (the
“Accounting Firm”) at the Company’s expense. The Accounting Firm shall provide
its determination (the “Determination”), together with detailed supporting
calculations and documentation to you and the Company within five (5) days of
the date of termination of your employment, if applicable, or such other time as
requested by you or the Company (provided you reasonably believe that any of the
Benefits may be subject to the Excise Tax), and if the Accounting Firm
determines that no Excise Tax is payable by you with respect to any Benefits, it
shall furnish you with an opinion reasonably acceptable to you that no Excise
Tax will be imposed with respect to any such Benefits. Unless you provide
written




--------------------------------------------------------------------------------




notice to the Company within ten (10) days of the delivery of the Determination
to you that you dispute such Determination, the Determination shall be binding,
final and conclusive upon you and the Company.
Continued Employment or Services; Rights Under Employment or Severance
Agreement. Notwithstanding anything else contained herein to the contrary, to be
eligible to receive any benefit pursuant to this Agreement, you must be employed
by the Company or one of its subsidiaries through the applicable Performance
Vesting Date or the date of a Change in Control, as applicable; provided,
however, that nothing in this Agreement is intended to adversely affect any
rights you may have with respect to the award under any employment or severance
agreement between you and the Company or any of its affiliates (including any
rights to accelerated vesting) in connection with such a termination of your
employment; provided, further, that in the event of a Change in Control, the
provisions above shall apply in determining the vesting of the Market Cap Goal
portion of the award). Employment or services for a portion of the term of this
Agreement, no matter how substantial a portion, shall not entitle you to any
proportionate interest in any benefit hereunder under any circumstances except
as expressly provided in any such agreement.
Subject to any written employment or severance agreement you may have with the
Company (or any of its affiliates) and subject to applicable law, nothing
contained in this Agreement constitutes an employment or service commitment by
the Company (or any of its affiliates), affects your status as an employee at
will who is subject to termination without cause at any time, or interferes in
any way with the Company’s right (or the right of its affiliates) to change your
compensation or other terms of employment at any time.
The award and any benefits you may be entitled to receive under this Agreement
are not to be taken into account in determining your severance benefits, if any,
under any employment or severance agreement or plan you may become entitled to
in connection with a termination of your employment.
Rights as Stockholder. You will have no rights or privileges as a stockholder as
to any other shares of Common Stock that may become payable under the award
until such shares shall have been earned by you (as of the applicable
Performance Vesting Date or Change in Control date) and have been actually
issued by the Company and are held of record by you (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).
Administration. The Company reserves the right, in its sole discretion, to
determine whether a Performance Goal has been achieved and whether a Change in
Control has occurred and to construe and interpret this Agreement setting forth
your award opportunity. Unless the Company’s Board of Directors provides
otherwise in advance of the occurrence of a Change in Control, the Board or the
Compensation Committee may amend the terms of this Agreement at any time prior
to the occurrence of any such Change in Control. Any interpretation or
determination made by the Company with respect to such matters shall be final
and binding and given the maximum deference permitted by law. In addition, the
Company shall adjust such performance goals to the extent (if any) it determines
that the adjustment is necessary or advisable to preserve the intended
incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), any stock split, stock dividend or reverse stock split, or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the Company’s
earnings, or (4) any other similar special circumstances. In addition, the
shares subject to the award are subject to adjustment in certain circumstances
pursuant to the Plan.






--------------------------------------------------------------------------------




Without limiting the generality of the amendment authority pursuant to the
preceding paragraph, if shares become payable to you pursuant to this Agreement
and, at the time of payment, the number of shares then due to you (together with
the number of shares then due under the Plan pursuant to any and all similar
stock award agreements entered into by the Company under the Plan) exceeds the
number of shares of Common Stock then available for issuance within the share
limits of the Plan (after taking into account shares that the Company has
reserved for purposes of then-outstanding stock options, restricted stock and
similar awards under the Plan), the Company may proportionately reduce the
number of shares that you (and the holders of any such similar stock award
agreements) are entitled to such that the share limits of the Plan (after taking
into account shares that the Company has reserved for purposes of
then-outstanding stock options, restricted stock and similar awards under the
Plan) are not exceeded.
Transferability. Neither the award, nor any benefit payable under, or interest
in, this Agreement, or any Common Stock subject thereto (prior to the time such
Common Stock has actually been issued) shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge and any such attempted action shall be void and no such benefit or
interest shall be, in any manner, liable for, or subject to, your or your
beneficiary’s debts, contracts, liabilities or torts; provided, however, nothing
in this section shall prevent a transfer by you (as to any amount then due to
you) by will or by applicable laws of descent and distribution.
Tax Withholding. The Company (or any of its subsidiaries) shall be entitled to
require a cash payment by you or on your behalf and/or to deduct from other
compensation payable to you (in respect of the award or otherwise) any sums
required by federal, state or local tax law to be withheld with respect to the
vesting or payment of the award. Upon any vesting or distribution of shares of
Common Stock pursuant to the award, the Company may (but is not required to)
permit you to elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under Section 11 of the Plan
and rules established by the Company, to have the Company withhold and/or
reacquire shares of Common Stock issued or issuable in respect of the award at
their Fair Market Value (as defined in the Plan) at the time of such vesting or
distribution to satisfy any withholding obligations of the Company or its
subsidiaries with respect to such vesting or distribution. Any election to have
shares so held back and reacquired shall be subject to such rules and procedures
as the Company may impose.
Governing Law. This Agreement shall be governed by the laws of the State of
Washington.
Entire Agreement. This Agreement contains all of the terms and conditions of the
award described above and supersedes all prior understandings and agreements,
written or oral, between you and the Company or any of its respective affiliates
with respect thereto. This Agreement may be amended only by a written agreement,
signed by an authorized officer, that expressly refers to this Agreement.
Section 409A. The award reflected in this Agreement is not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). This Agreement shall be construed and interpreted consistent with that
intent and so as to avoid any tax, penalty or interest under Section 409A.
[Remainder of page intentionally left blank]




 
 






--------------------------------------------------------------------------------




 


If this Agreement accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Agreement
below and returning it to me. A duplicate copy of this Agreement is included for
your records.
  
CTI BioPharma Corp.


By:      /s/ James Bianco    
Print Name: /s/ James Bianco, MD
Title:      President & CEO
Accepted and Agreed:


/s/ Bruce Seeley                                
Bruce Seeley
Date:      02 FEB 2016                            






--------------------------------------------------------------------------------










EXHIBIT A




Performance Goal:
Tosedostat Phase III
Tosedostat Approval
Pacritinib Approval
Opaxio NDA Approval
$50M Sales Goal
$100M Sales Goal
Cash Flow Break Even
EPS Goal
Market Cap Goal
Award Percentage:
0.084%
0.169%
0.169%
0.025%
0.090%
0.180%
0.090%
0.037%
0.225%















